DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10277944, 10560744 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Scott D. Salmon (Reg. No. 68,130) on March 26, 2021.


1. (Currently Amended) An electronic apparatus for calculating ratings for media, the electronic apparatus comprising: 
 	a processor; and 
 	memory including instructions that, when executed, cause the processor to: 
		 determine an initial rating for the media provided in a first geographic area based on return path data (RPD) tuning information obtained from RPD devices in subscriber households in the first geographic area, wherein the subscriber households subscribe to a content provider that provides the media through the RPD devices; 	
		determine a first panelist rating for the media provided in a second geographic area based on first panel tuning information obtained from first metering devices in a first subset of panelist households in the second geographic area, wherein the first subset of the panelist households do not subscribe to the content provider, and the first panel tuning information indicates whether media devices, used to access the media, are capable of reporting RPD tuning information; 	
		determine a nonsubscriber calibration factor based on the first panelist rating; 
		determine a second panelist rating for the media provided in the second geographic area based on second panel tuning information obtained from second metering devices in a second subset of panelist households in the second geographic area, the first and second panel tuning information associated with the media delivered to the corresponding first and second subsets of the panelist households via media devices for which RPD tuning information is not available, wherein the second subset of the panelist households subscribe to the content provider; 
		determine a subscriber calibration factor based on the second panelist rating; and 
		determine a final rating for the media in the first geographic area by modifying the initial rating based on the nonsubscriber calibration factor.

2. (Currently Amended). The electronic apparatus of claim 1, wherein the instructions further causes the processor to:

	
	determine [[a]] the final rating for the media in the first geographic area by modifying the initial rating further based on the subscriber calibration factor.  

3. (Currently Amended) The electronic apparatus as defined in claim 1, wherein the instructions further cause the processor to assign weights to the panelist households in the second geographic area to be demographically representative of a population of the first geographic area.  

4. (Currently Amended) The electronic apparatus as defined in claim 1, wherein the second geographic area corresponds to a region that is larger than the first geographic area and contains the first geographic area.  

5. (Currently Amended)The electronic apparatus as defined in claim 4, wherein the instructions further cause the processor to: 
 	determine a regional RPD-based rating for the media provided in the second geographic area based on RPD tuning information obtained from RPD devices associated with subscriber households in the second geographic area; and
 determine the nonsubscriber calibration factor based on the regional RPD-based rating.  

6. (Currently Amended)The electronic apparatus as defined in claim 1, wherein the instructions further cause the processor to determine the final rating based on a nonsubscriber penetration, the nonsubscriber penetration corresponding to a proportion of the subscriber households in the first geographic area relative to all households in the first geographic area.
  
7. (Currently Amended)The electronic apparatus as defined in claim 1, wherein the instructions further cause the processor to: 
 	determine an adjusted rating for the media in the first geographic area based on a partial coverage of the media in the first geographic area; and 
determine the final rating based on the adjusted rating.  

8. (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: 
 	determine an initial rating for media provided in a first geographic area based on return path data (RPD) tuning information obtained from RPD devices in subscriber households in the first geographic area, wherein the subscriber households subscribe to a content provider that provides the media through the RPD devices; 
 	determine a first panelist rating for the media provided in a second geographic area based on first panel tuning information obtained from first metering devices in a first subset of panelist households in the second geographic area, wherein the first subset of the panelist households do not subscribe to the content provider, and the first panel tuning information indicates whether media devices, used to access the media, are capable of reporting RPD tuning information; 
 	determine a nonsubscriber calibration factor based on the first panelist rating; [[and]] 
determine a second panelist rating for the media provided in the second geographic area based on second panel tuning information obtained from second metering devices in a second subset of panelist households in the second geographic area, the first and second panel tuning information associated with the media delivered to the corresponding first and second subsets of the panelist households via media devices for which RPD tuning information is not available, wherein the second subset of the panelist households subscribe to the content provider;
determine a subscriber calibration factor based on the second panelist rating; and
determine a final rating for the media in the first geographic area by modifying the initial rating based on the nonsubscriber calibration factor. 
 
9. (Currently Amended)  The non-transitory computer readable medium as defined in claim 8, wherein the instructions further cause the machine to: further based on the subscriber calibration factor.

10. (Previously Presented) The non-transitory computer readable medium as defined in claim 8, wherein the instructions further cause the machine to assign weights to the panelist households in the second geographic area to be demographically representative of a population of the first geographic area.  

11. (Previously Presented)The non-transitory computer readable medium as defined in claim 8, wherein the second geographic area corresponds to a region that is larger than the first geographic area and contains the first geographic area.  

12. (Previously Presented)The non-transitory computer readable medium as defined in claim 11, wherein the instructions further cause the machine to: 
determine a regional RPD-based rating for the media provided in the second geographic area based on RPD tuning information obtained from RPD devices associated with subscriber households in the second geographic area; and 
determine the nonsubscriber calibration factor based on the regional RPD-based rating.  

13. (Previously Presented)The non-transitory computer readable medium as defined in claim 8, wherein the instructions further cause the machine to determine the final rating based on a nonsubscriber penetration, the nonsubscriber penetration corresponding to a proportion of the subscriber households in the first geographic area relative to all households in the first geographic area.  

14. (Previously Presented)The non-transitory computer readable medium as defined in claim 8, wherein the instructions further cause the machine to: 
determine an adjusted rating for the media in the first geographic area based on a partial coverage of the media in the first geographic area; and 
determine the final rating based on the adjusted rating.  

15. (Currently Amended) An electronic apparatus for calculating ratings for media, the electronic apparatus comprising: 
 	means for calculating ratings to: 
	determine an initial rating for the media provided in a first geographic area based on return path data (RPD) tuning information obtained from RPD devices in subscriber households in the first geographic area, wherein the subscriber households subscribe to a content provider that provides the media through the RPD devices, [[;and]]
determine a first panelist rating for the media provided in a second geographic area based on first panel tuning information obtained from first metering devices in a first subset of panelist households in the second geographic area, wherein the first subset of the panelist households do not subscribe to the content provider, and the first panel tuning information indicates whether media devices, used to access the media, are capable of reporting RPD tuning information, [[;]] and
	determine a second panelist rating for the media provided in the second geographic area based on second panel tuning information obtained from second metering devices in a second subset of panelist households in the second geographic area, the first and second panel tuning information associated with the media delivered to the corresponding first and second subsets of the panelist households via media devices for which RPD tuning information is not available, wherein the second subset of the panelist households subscribe to the content provider; and 
means for calculating calibration factors to: 
 	determine a nonsubscriber calibration factor based on the first panelist rating, and 
	determine a subscriber calibration factor based on the second panelist rating, the for calculating ratings to determine a final rating for the media in the first geographic area by modifying the initial rating based on the nonsubscriber calibration factor.  

16. (Currently Amended) The electronic apparatus of claim 15, wherein the for calculating ratings is to: 
determine the final rating for the media in the first geographic area by modifying the initial rating further based on a subscriber calibration factor

17. (Currently Amended)The electronic apparatus as defined in claim 15, further including means for comparing demographics to assign weights to the panelist households in the second geographic area to be demographically representative of a population of the first geographic area.  

18. (Currently Amended) The electronic apparatus as defined in claim 15, wherein the second geographic area corresponds to a region that is larger than the first geographic area and contains the first geographic area.  

19. (Currently Amended)The electronic apparatus as defined in claim 18. wherein the for calculating ratings is to determine a regional RPD-based rating for the media provided in the second geographic area based on RPD tuning information obtained from RPD devices associated with subscriber households in the second geographic area, the for calculating calibration factors to determine the nonsubscriber calibration factor based on the regional RPD-based rating.  

20. (Currently Amended)The electronic apparatus as defined in claim 15, wherein the for calculating ratings is to determine the final rating based on a nonsubscriber penetration, the nonsubscriber penetration corresponding to a proportion of the subscriber households in the first geographic area relative to all households in the first geographic area.

21. (New)The electronic apparatus as defined in claim 15, wherein the means for calculating ratings is to: 
determine an adjusted rating for the media in the first geographic area based on a partial coverage of the media in the first geographic area; and 
determine the final rating based on the adjusted rating.

Allowable Subject Matter
Claims 1-21 are allowed for similar reason as indicated on page 11 in notice of allowance mailed 12/19/2018 of Application No. 15/693,137.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hendricks et al. (US 20020104083 A1) discloses internally targeted advertisements using television delivery systems.	
	Burnette (US 8,774,018 B1) discloses interactive inquiry and access to information via cellular networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 26, 2021